Name: 2006/363/EC: Council Decision of 15 May 2006 on the position of the European Community in relation to the draft Regulation of the United Nations Economic Commission for Europe on wheels for passenger cars and their trailers (Text with EEA relevance)
 Type: Decision
 Subject Matter: organisation of transport;  land transport;  technology and technical regulations
 Date Published: 2006-10-25; 2006-05-23

 23.5.2006 EN Official Journal of the European Union L 135/11 COUNCIL DECISION of 15 May 2006 on the position of the European Community in relation to the draft Regulation of the United Nations Economic Commission for Europe on wheels for passenger cars and their trailers (Text with EEA relevance) (2006/363/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement) (1), and in particular Article 4(2), second indent, thereof, Having regard to the proposal of the Commission, Having regard to the assent of the European Parliament (2), Whereas: (1) The draft Regulation of the United Nations Economic Commission for Europe on wheels for passenger cars and their trailers (hereinafter referred to as the draft Regulation) will abolish the technical barriers to trade in motor vehicles between the Contracting Parties with respect to these components, while ensuring a high level of safety and environmental protection. (2) It is appropriate to define the Community's position with regard to the draft Regulation. (3) The draft Regulation should not be incorporated into the Community system for the type-approval of motor vehicles, since it concerns replacement wheels, HAS DECIDED AS FOLLOWS: Article 1 The draft Regulation, as contained in document TRANS/WP.29/2005/46, is hereby approved. Article 2 The Community, represented by the Commission, shall vote in favour of the draft Regulation in the vote which will take place during a meeting of the Administrative Committee at a forthcoming meeting of the United Nations Economic Commission for Europe World Forum for Harmonisation of Vehicle Regulations. Article 3 The draft Regulation shall not be incorporated into the Community type-approval system for motor vehicles. Done at Brussels, 15 May 2006. For the Council The President U. PLASSNIK (1) OJ L 346, 17.12.1997, p. 78. (2) Not yet published in the Official Journal.